Case 2:20-cv-04919-GRB-ARL Document 22 Filed 03/10/21 Page 1 of 1 PageID #: 63




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
                                Long Island Federal Courthouse
                                      814 Federal Plaza
                                Central Islip, NY 11722-4451
                                       (631) 712-5730

BEFORE:        ARLENE R. LINDSAY                     DATE: 3/10/2021
               United States Magistrate Judge
                                                     TIME: 11:20 a.m.
DOCKET NO: 20-4919 (DRH)


CASE: Singh v. Singh et al


 X   INITIAL CONFERENCE
     STATUS CONFERENCE
     SCHEDULING CONFERENCE                             BY TELEPHONE X
     SETTLEMENT CONFERENCE
     FINAL CONFERENCE
     DISCOVERY CONFERENCE


       APPEARANCES:                   FOR PLAINTIFF:                 FOR DEFENDANTS:
                                      Alex Kadochnikov               Tejinder Bains
The following rulings were made:
       Counsel have agreed to a schedule which will be entered under a separate order. The
request for a mediation referral is granted. Mediation shall be completed by July 12, 2021, to
provide time to conduct paper discovery first.


                                      SO ORDERED:
                                                     /s/
